Citation Nr: 1734586	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-26 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, Texas


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 U.S.C. § 1162 and 38 C.F.R. § 3.810.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision by the Department of Veterans Affairs Medical Center (VAMC) in Temple, Texas.

In August 2013 the Veteran testified at a hearing before the undersigned at the Winston-Salem Regional Office.  In May 2014 the Board remanded the case.


FINDING OF FACT

The right knee brace worn by the Veteran for her service-connected disability tends to wear and tear her clothing.


CONCLUSION OF LAW

The criteria for eligibility for a clothing allowance are met.  38 U.S.C. §§ 1162, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.810 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who has a service-connected disability is entitled to an annual clothing allowance upon meeting certain eligibility requirements.  One way eligibility may be established is if a veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  38 C.F.R. § 3.810.

The Veteran is prescribed a right knee brace for her service-connected right knee disability.  She has competently and credibly reported that the brace tears clothing, including stockings, nylons, and hose.  She testified that it "does a lot of tearing on clothing, a lot of destruction."  See October 2011 substantive appeal; August 2013 hearing testimony.

In November 2010, she reported for an examination and a VAMC clinician opined that the brace "does not tend to wear or tear clothing" as it "has no exposed metal."  In her substantive appeal and at her hearing, the Veteran reported that at this appointment the clinician "was extremely busy and did not have any time to . . . do my exam.  He was in and out of the office repeatedly helping other people, on the phone, and was very distracted."  She also pointed out a factual inaccuracy in the opinion (it states she wore no wrist braces to the examination, when in fact she did wear the braces and wears them full time).  In a May 2014 remand, the Board found that the Chief's statement "did not form an adequate basis for adjudicating the Veteran's claim," as it lacked a rationale and any indication that the clinician considered the Veteran's competent and credible assertions of torn clothing.

The Board remanded for a new opinion, directing that it include consideration of the Veteran's lay statements.  In March 2017, the VAMC provided another opinion, describing the type of brace prescribed and stating that it is the type of orthosis "shown not to qualify according the VHA Handbook 1173.15 (8.b)."  However, the opinion relied only on the VHA Handbook's generalized guidance and did not address this Veteran's specific circumstances.  The Board finds that this opinion is not adequate, as it does not address the Veteran's lay reports of torn clothing.

While both of the negative opinions of record are inadequate and therefore not probative, the Board has no reason to doubt the Veteran's credibility.  The Board finds that the probative evidence shows that the right knee brace, prescribed for her service-connected disability, tends to wear or tear her clothing.  Therefore, a clothing allowance is warranted.  38 U.S.C. § 1162; 38 C.F.R. § 3.810(a)(1)(ii).





ORDER

Entitlement to a clothing allowance is granted, subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


